15-56488-lsg   Doc 44   Filed 02/14/20   Entered 02/14/20 09:33:37   Page 1 of 7
15-56488-lsg   Doc 44   Filed 02/14/20   Entered 02/14/20 09:33:37   Page 2 of 7
                                                     SN Servicing Corporation                    Final
                                                        323 FIFTH STREET
                                                       EUREKA, CA 95501
                                                    For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: February 07, 2020

     DONALD POLLAUF                                                                                    Loan:
     7220 MARSH RD                                                                   Property Address:
     MARINE CITY MI 48039                                                            7220 MARSH ROAD
                                                                                     MARINE CITY, MI 48039



                                            Annual Escrow Account Disclosure Statement
                                                         Account History

     This is a statement of actual activity in your escrow account from Apr 2019 to Mar 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information              Current:      Effective Apr 01, 2020:              Escrow Balance Calculation
 Principal & Interest Pmt:             489.45                  489.45               Due Date:                                Feb 01, 2020
 Escrow Payment:                         47.35                  55.56               Escrow Balance:                               542.19
 Other Funds Payment:                     0.00                    0.00              Anticipated Pmts to Escrow:                    94.70
 Assistance Payment (-):                  0.00                    0.00              Anticipated Pmts from Escrow (-):             111.12
 Reserve Acct Payment:                    0.00                    0.00              Anticipated Escrow Balance:                  $525.77
 Total Payment:                         $536.80                  $545.01



                   Payments to Escrow        Payments From Escrow                                   Escrow Balance
       Date        Anticipated   Actual      Anticipated     Actual            Description          Required       Actual
                                                                            Starting Balance             0.00        73.96
     Apr 2019           47.35       47.35          47.35                *   Forced Place Insur           0.00       121.31
     Apr 2019                      126.90                               *   Escrow Only Payment          0.00       248.21
     Apr 2019                                                  56.29    *   Escrow Disbursement          0.00       191.92
     May 2019           47.35       47.35          47.35                *   Forced Place Insur           0.00       239.27
     May 2019                                                  56.22    *   Escrow Disbursement          0.00       183.05
     Jun 2019           47.35       47.35          47.35                *   Forced Place Insur           0.00       230.40
     Jun 2019                       21.78                               *   Escrow Only Payment          0.00       252.18
     Jun 2019                                                  56.15    *   Escrow Disbursement          0.00       196.03
     Jul 2019           47.35                      47.35                *   Forced Place Insur           0.00       196.03
     Jul 2019                                                  56.08    *   Escrow Disbursement          0.00       139.95
     Aug 2019           47.35       94.70          47.35                *   Forced Place Insur           0.00       234.65
     Aug 2019                       31.83                               *   Escrow Only Payment          0.00       266.48
     Aug 2019                                                  56.08    *   Escrow Disbursement          0.00       210.40
     Sep 2019           47.35       47.35          47.35                *   Forced Place Insur           0.00       257.75
     Sep 2019                       17.34                               *   Escrow Only Payment          0.00       275.09
     Sep 2019                                                  55.93    *   Escrow Disbursement          0.00       219.16
     Oct 2019           47.35       47.35          47.35       55.86    *   Forced Place Insur           0.00       210.65
     Nov 2019           47.35       47.35          47.35       55.78    *   Forced Place Insur           0.00       202.22
     Dec 2019           47.35       47.35          47.35       55.71    *   Forced Place Insur           0.00       193.86
     Dec 2019                      188.75                               *   Escrow Only Payment          0.00       382.61
     Dec 2019                       26.15                               *   Escrow Only Payment          0.00       408.76
     Jan 2020           47.35       47.35          47.35       55.64    *   Forced Place Insur           0.00       400.47
     Jan 2020                      197.28                               *   Escrow Only Payment          0.00       597.75
     Feb 2020           47.35                      47.35       55.56    *   Forced Place Insur           0.00       542.19
     Mar 2020           47.35                      47.35                *   Forced Place Insur           0.00       542.19
              15-56488-lsg        Doc 44      Filed 02/14/20           Entered 02/14/20 09:33:37             Page 3 of 7
                                                                                                                             Page 1
                                                                            Anticipated Transactions            0.00         542.19
Feb 2020                      47.35                              55.56      Forced Place Insur                               533.98
Mar 2020                      47.35                              55.56      Forced Place Insur                               525.77
                  $568.20 $1,178.23             $568.20        $726.42

An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 568.20. Under
Federal law, your lowest monthly balance should not have exceeded 94.70 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue. Your actual lowest monthly balance was greater than 0.00. The items with an asterisk on your
Account History may explain this. If you want a further explanation, please call our toll-free number.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).




         15-56488-lsg           Doc 44         Filed 02/14/20            Entered 02/14/20 09:33:37                  Page 4 of 7
                                                                                                                                      Page 2
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: February 07, 2020

 DONALD POLLAUF                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               525.77            0.00
Apr 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
May 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Jun 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Jul 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Aug 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Sep 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Oct 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Nov 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Dec 2020                55.56           55.56            Forced Place Insur                             525.77            0.00
Jan 2021                55.56           55.56            Forced Place Insur                             525.77            0.00
Feb 2021                55.56           55.56            Forced Place Insur                             525.77            0.00
Mar 2021                55.56           55.56            Forced Place Insur                             525.77            0.00
                      $666.72         $666.72

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 0.00. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 111.12 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 525.77. Your starting
balance (escrow balance required) according to this analysis should be $0.00. This means you have a surplus of 525.77.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).

This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. We are sending you a check for the surplus.

We anticipate the total of your coming year bills to be 666.72. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




          15-56488-lsg          Doc 44         Filed 02/14/20           Entered 02/14/20 09:33:37                  Page 5 of 7
                                                                                                                                    Page 3
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                        55.56
    Surplus Amount:                                   0.00
    Shortage Amount:                                  0.00
    Rounding Adjustment Amount:                       0.00
    Escrow Payment:                                 $55.56




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




            15-56488-lsg         Doc 44       Filed 02/14/20         Entered 02/14/20 09:33:37              Page 6 of 7
                                                                                                                            Page 4
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                           Case No. 15-56488-pjs

 Donald Charles Pollauf                           Chapter 13

 Debtor.                                          Judge Phillip J. Shefferly

                                      PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on February 14, 2020 to the following:

          Donald Charles Pollauf, Debtor
          7220 Marsh Rd.
          Marine City, MI 48039

          Douglas P. Chimenti, Debtor’s Counsel
          gigassocattorney@gmail.com

          Paul B. Gigliotti, Debtor’s Counsel
          ecfgigliotti@gmail.com

          Nicholas R. Glaeser, Debtor’s Counsel
          gigliottiattorney@gmail.com

          David Wm Ruskin, Trustee
          ecf-emails@det13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor



  15-56488-lsg        Doc 44     Filed 02/14/20   Entered 02/14/20 09:33:37     Page 7 of 7
